DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15th, 2020 and December 22nd, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2021/0011842 -- "Lee") in view of Hasegawa et al. (US Publication No. 2005/0240696 -- "Hasegawa").

Regarding claim 1, Lee teaches A memory system comprising: a storage device including a turbo write buffer and a user storage area implemented with a nonvolatile memory; (Lee paragraph [0031], A memory system 110 may support turbo write such that the memory device 150 including the MLC memory block provides high access performance to a user. In some implementations, a memory system 110 can employ a turbo write scheme to increase the write speed of MLC memory blocks by using internal SLC buffering space. separated from the “normal” MLC memory space with MLC memory blocks to improve performance. In writing data, the system 110 first writes to the SLC buffering space at a high speed and subsequently transfers the written data in the SLC buffering space to the MLC memory space at a lower speed than the high speed during the idle time, thus freeing up the SLC buffering space for additional turbo write. In one example, upon receipt of a turbo write request from a host 102, a controller 130 may write data received from the host 102 into the SLC memory block of the memory device 150, and then write that data from the SLC memory block into the MLC memory block during an idle time of the memory device 150. In this way, the turbo write scheme enables the memory system 110 to improve performance while storing a large amount of data in the MLC memory block. A buffering area is used to store turbo write commands along with a user/host storage region containing permanent memory blocks) and a host configured to transfer a read request to the storage device, (Lee paragraph [0048], The host interface 132 may receive a request from the host 102 and analyze the request of the host 102. For example, the host interface 132 may analyze whether the request of the host is a read request or a write request. When the request of the host is the write request, the host interface 132 may analyze whether the write request is a normal write request or a turbo write request. The host interface 132 may queue the analyzed request in the request queue 202. The read request can be sent to the storage device via a host interface) wherein, in response to the read request, the storage device transfers read data and read data information including attributes of the read data to the host (Lee paragraph [0058], The memory 138 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130. The controller 130 may control the memory device 150 to perform read, program and erase operations in response to a request from the host 102. The controller 130 may provide data read from the memory device 150 to the host 102, may store data provided from the host 102 into the memory device 150. The memory 138 may store data required for the controller 130 and the memory device 150 to perform these operations. For example, the memory 138 may store the mapping table. The data that is read corresponding to the read operation can be returned to the host).
Lee does not teach the storage device transfers read data and read data information including attributes of the read data to the host.
 read data information including attributes of the read data to the host (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets. Hasegawa paragraph [0049], With this data transfer control device, when the address size value set in the address size field is other than zero, the link controller may read an address, size of which is indicated by the set address size value from the address field and may determine an access destination corresponding to the read address. Hasegawa not only transmits the read data, but also read attribute data that is attached in a response packet to the host, see Hasegawa paragraph [0084], A read request packet shown in FIG. 3A is a packet for requesting reading of data. The read request packet includes a header field including response request, packet type, label, retry, address size, and data length fields, an address field for designating a read destination (access destination in a broad sense), and a CRC field).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Hasegawa. Hasegawa teaches sending read attribute data to the host along with the read data. This attribute data can be used to provide the host with more data which can be used to transmit data more efficiency and allocate read data to the buffer/storage with a higher degree of accuracy based on said data (Hasegawa paragraph [0066], According to this feature, the request packet includes the address size field. When an address is unnecessary for the request packet, a request packet in which an address size value of zero is set and the address field is omitted is transmitted. When an address is necessary for the request packet, a request packet in which an address size value other than zero is set and an address, size of which is indicated by the address size value is set in the address field is transmitted. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets).


Regarding claim 10, Lee teaches An operation method of a memory system which includes a turbo write buffer and a user storage area implemented with a nonvolatile memory, the operation method comprising: (Lee paragraph [0031], A memory system 110 may support turbo write such that the memory device 150 including the MLC memory block provides high access performance to a user. In some implementations, a memory system 110 can employ a turbo write scheme to increase the write speed of MLC memory blocks by using internal SLC buffering space. separated from the “normal” MLC memory space with MLC memory blocks to improve performance. In writing data, the system 110 first writes to the SLC buffering space at a high speed and subsequently transfers the written data in the SLC buffering space to the MLC memory space at a lower speed than the high speed during the idle time, thus freeing up the SLC buffering space for additional turbo write. In one example, upon receipt of a turbo write request from a host 102, a controller 130 may write data received from the host 102 into the SLC memory block of the memory device 150, and then write that data from the SLC memory block into the MLC memory block during an idle time of the memory device 150. In this way, the turbo write scheme enables the memory system 110 to improve performance while storing a large amount of data in the MLC memory block. A buffering area is used to store turbo write commands along with a user/host storage region containing permanent memory blocks) receiving a read request from a host; (Lee paragraph [0048], The host interface 132 may receive a request from the host 102 and analyze the request of the host 102. For example, the host interface 132 may analyze whether the request of the host is a read request or a write request. When the request of the host is the write request, the host interface 132 may analyze whether the write request is a normal write request or a turbo write request. The host interface 132 may queue the analyzed request in the request queue 202. The read request can be sent to the storage device via a host interface) reading read data from the turbo write buffer or the user storage area in response to the read request; (Lee paragraph [0058], The memory 138 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130. The controller 130 may control the memory device 150 to perform read, program and erase operations in response to a request from the host 102. The controller 130 may provide data read from the memory device 150 to the host 102, may store data provided from the host 102 into the memory device 150. The memory 138 may store data required for the controller 130 and the memory device 150 to perform these operations. For example, the memory 138 may store the mapping table. The data that is read corresponding to the read operation can be returned to the host) transferring the read data to the host by using a data transfer packet; and transferring read data information including location information of the read data to the host (Lee paragraph [0058], The memory 138 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130. The controller 130 may control the memory device 150 to perform read, program and erase operations in response to a request from the host 102. The controller 130 may provide data read from the memory device 150 to the host 102, may store data provided from the host 102 into the memory device 150. The memory 138 may store data required for the controller 130 and the memory device 150 to perform these operations. For example, the memory 138 may store the mapping table. The data that is read corresponding to the read operation can be returned to the host).
Lee does not teach transferring the read data to the host by using a data transfer packet; and transferring read data information including location information of the read data to the host.
However, Hasegawa teaches transferring the read data to the host by using a data transfer packet; (Hasegawa paragraphs [0039-0041], With this data transfer control device, when a read request packet in which the response request value indicating that response is requested is set in the response request field has been received, the link controller may direct transmission of a response packet for the read request packet, and, when the partner device has transmitted an acknowledge packet for the response packet, the link controller may perform reception processing of the transmitted acknowledge packet. This enables efficient data transfer to be implemented when the request packet is the read request packet. With this data transfer control device, when a transaction error of the received request packet has been detected, the link controller may direct transmission of a negative acknowledge packet for the request packet without reading the response request value set in the response request field of the request packet. The data can be sent to the host via a response packet) and transferring read data information including location information of the read data to the host (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets. Hasegawa paragraph [0049], With this data transfer control device, when the address size value set in the address size field is other than zero, the link controller may read an address, size of which is indicated by the set address size value from the address field and may determine an access destination corresponding to the read address. Hasegawa not only transmits the read data, but also read attribute data that is attached in a response packet to the host, see Hasegawa paragraph [0084], A read request packet shown in FIG. 3A is a packet for requesting reading of data. The read request packet includes a header field including response request, packet type, label, retry, address size, and data length fields, an address field for designating a read destination (access destination in a broad sense), and a CRC field).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Hasegawa. Hasegawa teaches sending read attribute data to the host along with the read data. This attribute data can be used to provide the host with more data which can be used to transmit data more efficiency and allocate read data to the buffer/storage with a higher degree of accuracy based on said data (Hasegawa paragraph [0066], According to this feature, the request packet includes the address size field. When an address is unnecessary for the request packet, a request packet in which an address size value of zero is set and the address field is omitted is transmitted. When an address is necessary for the request packet, a request packet in which an address size value other than zero is set and an address, size of which is indicated by the address size value is set in the address field is transmitted. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets). Additionally, Hasegawa teaches sending the data to the host via a response data packet. The usage of response data packets allows for additional security features as well as enhanced flexibility and efficiency for the memory system and data transmission (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets).


Regarding claim 17, Lee teaches A storage device configured to communicate with a host by using a universal flash storage (UFS) interface, (Lee paragraph [0022], The memory system 110 may operate to store data for the host 102 in response to a request of the host 102. Non-limiting examples of the memory system 110 may include a solid state drive (SSD), a multi-media card (MMC), a secure digital (SD) card, a universal storage bus (USB) device, a universal flash storage (UFS) device) the storage device comprising: a nonvolatile memory device including a turbo write buffer area and a user storage area; (Lee paragraph [0031], A memory system 110 may support turbo write such that the memory device 150 including the MLC memory block provides high access performance to a user. In some implementations, a memory system 110 can employ a turbo write scheme to increase the write speed of MLC memory blocks by using internal SLC buffering space. separated from the “normal” MLC memory space with MLC memory blocks to improve performance. In writing data, the system 110 first writes to the SLC buffering space at a high speed and subsequently transfers the written data in the SLC buffering space to the MLC memory space at a lower speed than the high speed during the idle time, thus freeing up the SLC buffering space for additional turbo write. In one example, upon receipt of a turbo write request from a host 102, a controller 130 may write data received from the host 102 into the SLC memory block of the memory device 150, and then write that data from the SLC memory block into the MLC memory block during an idle time of the memory device 150. In this way, the turbo write scheme enables the memory system 110 to improve performance while storing a large amount of data in the MLC memory block. A buffering area is used to store turbo write commands along with a user/host storage region containing permanent memory blocks) and a memory controller configured to read read data from the nonvolatile memory device in response to a read request from the host, (Lee paragraph [0048], The host interface 132 may receive a request from the host 102 and analyze the request of the host 102. For example, the host interface 132 may analyze whether the request of the host is a read request or a write request. When the request of the host is the write request, the host interface 132 may analyze whether the write request is a normal write request or a turbo write request. The host interface 132 may queue the analyzed request in the request queue 202. The read request can be sent to the storage device via a host interface. Also see Lee paragraph [0058], The memory 138 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130. The controller 130 may control the memory device 150 to perform read, program and erase operations in response to a request from the host 102. The controller 130 may provide data read from the memory device 150 to the host 102, may store data provided from the host 102 into the memory device 150. The memory 138 may store data required for the controller 130 and the memory device 150 to perform these operations. For example, the memory 138 may store the mapping table. The data that is read corresponding to the read operation can be returned to the host).
Lee does not teach to load attribute information about the read data on a response packet, and to transfer the response packet to the host.
However, Hasegawa teaches to load attribute information about the read data on a response packet, (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets. Hasegawa With this data transfer control device, when the address size value set in the address size field is other than zero, the link controller may read an address, size of which is indicated by the set address size value from the address field and may determine an access destination corresponding to the read address. Hasegawa not only transmits the read data, but also read attribute data that is attached in a response packet to the host, see Hasegawa paragraph [0084], A read request packet shown in FIG. 3A is a packet for requesting reading of data. The read request packet includes a header field including response request, packet type, label, retry, address size, and data length fields, an address field for designating a read destination (access destination in a broad sense), and a CRC field) and to transfer the response packet to the host (Hasegawa paragraphs [0039-0041], With this data transfer control device, when a read request packet in which the response request value indicating that response is requested is set in the response request field has been received, the link controller may direct transmission of a response packet for the read request packet, and, when the partner device has transmitted an acknowledge packet for the response packet, the link controller may perform reception processing of the transmitted acknowledge packet. This enables efficient data transfer to be implemented when the request packet is the read request packet. With this data transfer control device, when a transaction error of the received request packet has been detected, the link controller may direct transmission of a negative acknowledge packet for the request packet without reading the response request value set in the response request field of the request packet. The data can be sent to the host via a response packet).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Hasegawa. Hasegawa teaches sending read attribute data to the host along with the read data. This attribute data can be used to provide the host with more data which can be used to transmit data more efficiency and allocate read data to the buffer/storage with a higher degree of accuracy based on said data (Hasegawa paragraph [0066], According to this feature, the request packet includes the address size field. When an address is unnecessary for the request packet, a request packet in which an address size value of zero is set and the address field is omitted is transmitted. When an address is necessary for the request packet, a request packet in which an address size value other than zero is set and an address, size of which is indicated by the address size value is set in the address field is transmitted. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets). Additionally, Hasegawa teaches sending the data to the host via a response data packet. The usage of response data packets allows for additional security features as well as enhanced flexibility and efficiency for the memory system and data transmission (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets).


Claims 2, 4-5, 9, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hasegawa as applied to claims 1, 10 and 17 above, and further in view of Bavishi (US Publication No. 2020/0278797 -- "Bavishi").

Regarding claim 2, Lee in view of Hasegawa in further view of Bavishi teaches The memory system of claim 1, wherein the turbo write buffer includes: a first buffer area in which stored data are prohibited from moving to the user storage area; and a second buffer area in which stored data are allowed to move to the user storage area (Bavishi paragraph [0054], At operation 320, the processing device determines whether the memory access workload for the application is associated with sequential read operations. For example, a determination can be made as to whether the memory access workload for the application is sequential or random as described above. At operation 330, the processing device stores data associated with the application at one of a cache of a first type (read-only) or another cache of a second type (write-read) based on the determination of whether the memory workload for the application is associated with sequential read operations. The processing device stores the data associated with the application at the cache of the first type when the memory access workload is associated with sequential read operations. In some embodiments, if the processing device determines that the memory access workload is associated with write and read operations, then the processing device can store the data associated with the application at the cache of the second type. The cache/buffer is distinguished into two separate components, one which does not enable the moving of data to storage, whilst the other one does).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches two different types of cache/buffer units, one which enables moving data and one which does not. This type of structuring for a cache can provide additional flexibility by providing data to a different cache allocation (movable or non-movable) based on the frequency or predicted frequency of data access/storage. This can enable the system to provide data at a faster rate and also store less frequency accessed data with more reliability (Bavishi paragraph [0054], At operation 320, the processing device determines whether the memory access workload for the application is associated with sequential read operations. For example, a determination can be made as to whether the memory access workload for the application is sequential or random as described above. At operation 330, the processing device stores data associated with the application at one of a cache of a first type (read-only) or another cache of a second type (write-read) based on the determination of whether the memory workload for the application is associated with sequential read operations. The processing device stores the data associated with the application at the cache of the first type when the memory access workload is associated with sequential read operations. In some embodiments, if the processing device determines that the memory access workload is associated with write and read operations, then the processing device can store the data associated with the application at the cache of the second type).

Regarding claim 4, Lee in view of Hasegawa in further view of Bavishi teaches The memory system of claim 1, wherein the read data information includes hit/miss information indicating whether the read data are present in the turbo write buffer (Bavishi paragraph [0045], The caching component 113 also includes various queues that are used for different purposes. The queues can be first-in, first-out (FIFO) queues. As such, the queues can be used to process requests, operations, and/or data in the order in which the requests, operations, and/or data are received and stored in the various queues. The caching component 113 can include a fill queue 214, a hit queue 216, an evict queue 218, a priority queue 220, and a pend queue 222. The fill queue 214 can store data obtained from the backing store and fill operations generated for the data. The fill operations can be generated when a read request is received and the requested data is not found (cache miss) in either read-only cache 200 or write-read cache 202. The hit queue 216 can store the requests for data that is found (cache hit) in the read-only cache 200 or the write-read cache 202. The read data information can include cache hit/miss information for both the first and second cache regions. Also see paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches providing hit/miss cache information as read data attribute information. Cache hit/miss information is vital to the performance of a memory system as it provides a feedback method for the type of data being cached and whether or not it is being accessed frequently. It can also allow for updates or amendments to the caching allocation of data based on the hit/miss results (i.e., caching certain data that is frequently "missed" by attempting to access said data but said data being located in storage). This improves both functionality and speed of the cache (Bavishi paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. If there is a miss, meaning that the matching tag is not found in one of the CAMs 204 or 206, then the read-only outstanding command queues 208 and the write-read outstanding command queues 210 are searched for the matching tag. If there is a hit, and the matching tag is found in one of the outstanding command queues 208 or 210, then the request is stored in the outstanding command queue that is assigned the matching tag. If there is a miss in the outstanding command queues 208 and 210, then one of the outstanding command queues 208 or 210 can be selected and assigned the tag included in the address of the request. The outstanding command queues 208 and 210 can prevent data hazards by enabling processing of requests in the order in which the requests are received for a cache line. Further, the outstanding command queues 208 and 210 can improve quality of service and performance by enabling performing requests out of order for different cache lines when data is obtained faster for a request received subsequent to a firs request).

Claims 12 and 19 are the corresponding method and device claims to system claim 4. They are rejected with the same references and rationale.

Regarding claim 5, Lee in view of Hasegawa in further view of Bavishi teaches The memory system of claim 4, wherein the hit/miss information includes move information of the read data in the storage device or partial hit information indicating a partial hit where the read data are present in the turbo write buffer and the user storage area (Bavishi paragraph [0045], The caching component 113 also includes various queues that are used for different purposes. The queues can be first-in, first-out (FIFO) queues. As such, the queues can be used to process requests, operations, and/or data in the order in which the requests, operations, and/or data are received and stored in the various queues. The caching component 113 can include a fill queue 214, a hit queue 216, an evict queue 218, a priority queue 220, and a pend queue 222. The fill queue 214 can store data obtained from the backing store and fill operations generated for the data. The fill operations can be generated when a read request is received and the requested data is not found (cache miss) in either read-only cache 200 or write-read cache 202. The hit queue 216 can store the requests for data that is found (cache hit) in the read-only cache 200 or the write-read cache 202. The read data information can include cache hit/miss information for both the first and second cache regions. Also see paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. Note that Bavishi includes move information because the hit/miss information for the cache provided details the cache portion for which the hit is detected, whether it be the non-moveable cache or the movable cache).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches providing hit/miss cache For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. If there is a miss, meaning that the matching tag is not found in one of the CAMs 204 or 206, then the read-only outstanding command queues 208 and the write-read outstanding command queues 210 are searched for the matching tag. If there is a hit, and the matching tag is found in one of the outstanding command queues 208 or 210, then the request is stored in the outstanding command queue that is assigned the matching tag. If there is a miss in the outstanding command queues 208 and 210, then one of the outstanding command queues 208 or 210 can be selected and assigned the tag included in the address of the request. The outstanding command queues 208 and 210 can prevent data hazards by enabling processing of requests in the order in which the requests are received for a cache line. Further, the outstanding command queues 208 and 210 can improve quality of service and performance by enabling performing requests out of order for different cache lines when data is obtained faster for a request received subsequent to a firs request).

Claims 13 and 20 are the corresponding method and device claims to system claim 5. They are rejected with the same references and rationale.

Regarding claim 6, Lee in view of Hasegawa in further view of Bavishi teaches The memory system of claim 4, wherein the transfer of the hit/miss information is enabled (Bavishi paragraph [0045], The caching component 113 also includes various queues that are used for different purposes. The queues can be first-in, first-out (FIFO) queues. As such, the queues can be used to process requests, operations, and/or data in the order in which the requests, operations, and/or data are received and stored in the various queues. The caching component 113 can include a fill queue 214, a hit queue 216, an evict queue 218, a priority queue 220, and a pend queue 222. The fill queue 214 can store data obtained from the backing store and fill operations generated for the data. The fill operations can be generated when a read request is received and the requested data is not found (cache miss) in either read-only cache 200 or write-read cache 202. The hit queue 216 can store the requests for data that is found (cache hit) in the read-only cache 200 or the write-read cache 202. The read data information can include cache hit/miss information for both the first and second cache regions. Also see paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store) through a query request for a set attribute by the host (Hasegawa paragraphs [0008-0011], a link controller which analyzes the received request packet, wherein the received request packet includes a response request field for informing whether or not to perform handshake transfer using an acknowledge packet, and wherein the link controller reads a response request value set in the response request field of the received request packet, directs transmission of an acknowledge packet for the request packet when a response request value indicating that response is requested has been set in the response request field, and does not direct transmission of an acknowledge packet for the request packet when a response request value indicating that response is not requested has been set in the response request field. A second aspect of the present invention relates to a data transfer control device for performing serial transfer through a serial bus, the data transfer control device including: a link controller which generates a request packet to be transmitted to a partner device connected with the serial bus, and directs transmission of the generated request packet. The transfer of the data/information can be initiated and enabled by a query request from a host that contains a particular set value or attribute in order to be properly transmitted. Also see Hasegawa paragraph [0037], wherein the link controller reads a response request value set in the response request field of the received request packet, directs transmission of an acknowledge packet for the request packet when a response request value indicating that response is requested has been set in the response request field, and does not direct transmission of an acknowledge packet for the request packet when a response request value indicating that response is not requested has been set in the response request field).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches providing hit/miss cache information as read data attribute information. Cache hit/miss information is vital to the performance of a memory system as it provides a feedback method for the type of data being cached and whether or not it is being accessed frequently. It can also allow for updates or amendments to the caching allocation of data based on the hit/miss results (i.e., caching certain data that is frequently "missed" by attempting to access said data but said data being located in storage). This improves both functionality and speed of the cache (Bavishi paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. If there is a miss, meaning that the matching tag is not found in one of the CAMs 204 or 206, then the read-only outstanding command queues 208 and the write-read outstanding command queues 210 are searched for the matching tag. If there is a hit, and the matching tag is found in one of the outstanding command queues 208 or 210, then the request is stored in the outstanding command queue that is assigned the matching tag. If there is a miss in the outstanding command queues 208 and 210, then one of the outstanding command queues 208 or 210 can be selected and assigned the tag included in the address of the request. The outstanding command queues 208 and 210 can prevent data hazards by enabling processing of requests in the order in which the requests are received for a cache line. Further, the outstanding command queues 208 and 210 can improve quality of service and performance by enabling performing requests out of order for different cache lines when data is obtained faster for a request received subsequent to a firs request).

Claim 14 is the corresponding method claim to system claim 9. It is rejected with the same references and rationale.


Claims 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hasegawa in further view of Bavishi as applied to claim 2 above, and further in view of Cheru et al. (US Publication No. 2017/0091243 -- "Cheru").

Regarding claim 2, Lee in view of Hasegawa in further view of Bavishi and further in view of Cheru teaches The memory system of claim 2, wherein the read data information includes location information indicating an area, from which the read data are read, from among the user storage area, the first buffer area, and the second buffer area (Cheru paragraph [0080], FIG. 3B is a simplified, conceptual diagram of a tiered data structure 300-2 (e.g., a B-tree), similar to the tiered data structure 300-1 depicted in FIG. 3A. Tiered data structure 300-2 is typically stored in non-volatile storage medium 132 of storage device 120. Optionally, cached portions of tiered data structure 300-2 are stored in volatile memory (e.g., a volatile memory portion of memory 206-1) of computer system 110 to facilitate efficient operation of tiered data access module 224-1. Alternatively, cached portions of tiered data structure 300-2 are stored in volatile memory (e.g., a volatile memory portion of controller memory 206-2) of management module 121 (FIG. 2B) to facilitate efficient operation of tiered data access module 224-2. The read data can contain address/location information corresponding to a tiered cache with a plurality (i.e., first and second) area, also see Cheru paragraph [0098], In some embodiments, initiating 402b the read data operation includes selecting or specifying the data object and the attributes associated with the data object. In some embodiments, initiating 402b the read data operation includes requesting that the data object be read from a data storage device (e.g., storage device 120, FIG. 1). In some embodiments, initiating 402a the read data operation includes specifying a data storage device (e.g., storage device 120, FIG. 1) from which the data object is to be read).
 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Hasegawa and Bavishi with those of Cheru. Cheru teaches sending read attribute data along with the read data to the requesting host. This is a common method of In some embodiments, reading 416 the requested data object and the attributes associated with the requested data object includes decoding the accessed data stored within the tiered data structure. For example, as described above, the data object may have been encoded with error correction information prior to it being stored in a data node in the tiered data structure, and when that data object is read from the tiered data structure, the obtained data object is decoded to produce decoded data suitable for being sent to the requesting host. The decoding process also corrects any errors in the requested data object, so long as the number of such errors are within the error correction power of the error control code that was used to encode the requested data object).

Claims 11 and 18 are the corresponding method and device claims to system claim 3. They are rejected with the same references and rationale.


Claims 6-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hasegawa in further view of Bavishi as applied to claim 2 above, and further in view of Kan et al. (US Publication No. 2018/0081569 -- "Kan").


Regarding claim 6, Lee in view of Hasegawa in further view of Bavishi and further in view of Kan teaches The memory system of claim 5, wherein the storage device writes the partial hit information and an address corresponding to the partial hit information (Kan paragraph [0064], At 630, the adaptive profiling engine initiates a comparison of the distribution of LBA segment access counts. In one embodiment, the initial comparison is a distribution of the session data locality span of LBA addresses and their access counts. For example, the ongoing access counts for those LBA addresses loaded in the partial FTL table cache are statistically compared via a distribution of the access counts. A cache miss requires the SSD controller to also access the access counts for the full FTL table. The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND. The read data hit and address information are provided when the aforementioned data is contained both within the buffer and the NAND (non-volatile memory/storage). Also see Kan paragraph in a sense data field of a response packet, (Hasegawa paragraph [0082], A write request packet shown in FIG. 2A is a packet for requesting writing of data (including command). The write request packet includes a header field including response request, packet type, label, retry, address size, synchronization code, and data length fields, an address field for designating a write destination (access destination in a broad sense), a write data field, and a cyclic redundancy check (CRC) field. The data is sent via a response packet to the host including multiple sections/fields containing various information such as the aforementioned partial hit information (i.e, address)) and transfers the response packet to the host (Hasegawa paragraphs [0039-0041], With this data transfer control device, when a read request packet in which the response request value indicating that response is requested is set in the response request field has been received, the link controller may direct transmission of a response packet for the read request packet, and, when the partner device has transmitted an acknowledge packet for the response packet, the link controller may perform reception processing of the transmitted acknowledge packet. This enables efficient data transfer to be implemented when the request packet is the read request packet. With this data transfer control device, when a transaction error of the received request packet has been detected, the link controller may direct transmission of a negative acknowledge packet for the request packet without reading the response request value set in the response request field of the request packet. The data can be sent to the host via a response packet).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Hasegawa and Bavishi with those of Kan. Kan teaches sending address information corresponding to partial hit information, which allows the system to be aware of redundant data storage and help the cache maintain a high hit ratio and avoid frequent data swapping between volatile and non-volatile memory (Kan paragraph [0064], The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND).

Regarding claim 7, Lee in view of Hasegawa in further view of Bavishi and further in view of Kan teaches The memory system of claim 5, wherein the storage device transfers read data attribute information corresponding to the partial hit to the host as a response to a query request of the host, separately from the read data information (Kan paragraph [0064], At 630, the adaptive profiling engine initiates a comparison of the distribution of LBA segment access counts. In one embodiment, the initial comparison is a distribution of the session data locality span of LBA addresses and their access counts. For example, the ongoing access counts for those LBA addresses loaded in the partial FTL table cache are statistically compared via a distribution of the access counts. A cache miss requires the SSD controller to also access the access counts for the full FTL table. The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND. The read data attribute information can be sent directly in response to an I/O or operation request, see Kan paragraph [0047], The SSD controller 440 may be linked along with SSD flash memory 406 to a host information handling system (not shown). SSD flash memory 406 may be comprised of a plurality of flash memory packages operatively coupled to SSD controller 440 via one or more channels according to an embodiment of the present disclosure. The information handling system SSD controller 440 may execute firmware code, in one example embodiment, to operate an SSD adaptive profiling engine 410 for tracking SSD I/O operations directed to various LBA segments of memory. Tracking the SSD I/O operation accesses assist in determining data locality of LBA segment usage. Further, cross reference with address indirection operations, the data locality spans may also track SSD flash memory physical locations used. The SSD adaptive profiling engine 410 may use this tracking of SSD I/O operations and data locality determination to establish optimized use of a RAM cache such as a DRAM 420 as described in embodiments herein. The SSD adaptive profiling engine 410 will also determine whether to cache all or part of the FTL table in some embodiments. In other aspects, the SSD adaptive profiling engine 410 may determine how much of a partial FTL table should be cached and which LBA segments should have look-up addresses cached according to some embodiments).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Hasegawa and Bavishi with those of Kan. Kan teaches sending address information corresponding to partial hit information, which allows the system to be aware of redundant data storage and help the cache maintain a high hit ratio and avoid frequent data swapping between volatile and non-volatile memory (Kan paragraph [0064], The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND).

Regarding claim 8, Lee in view of Hasegawa in further view of Bavishi and further in view of Kan teaches The memory system of claim 7, wherein the read data attribute information includes an address or a hit rate corresponding to the partial hit (Kan paragraph [0064], At 630, the adaptive profiling engine initiates a comparison of the distribution of LBA segment access counts. In one embodiment, the initial comparison is a distribution of the session data locality span of LBA addresses and their access counts. For example, the ongoing access counts for those LBA addresses loaded in the partial FTL table cache are statistically compared via a distribution of the access counts. A cache miss requires the SSD controller to also access the access counts for the full FTL table. The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND. The read data attribute information can be sent directly in response to an I/O or operation request, see Kan paragraph [0047], The SSD controller 440 may be linked along with SSD flash memory 406 to a host information handling system (not shown). SSD flash memory 406 may be comprised of a plurality of flash memory packages operatively coupled to SSD controller 440 via one or more channels according to an embodiment of the present disclosure. The information handling system SSD controller 440 may execute firmware code, in one example embodiment, to operate an SSD adaptive profiling engine 410 for tracking SSD I/O operations directed to various LBA segments of memory. Tracking the SSD I/O operation accesses assist in determining data locality of LBA segment usage. Further, cross reference with address indirection operations, the data locality spans may also track SSD flash memory physical locations used. The SSD adaptive profiling engine 410 may use this tracking of SSD I/O operations and data locality determination to establish optimized use of a RAM cache such as a DRAM 420 as described in embodiments herein. The SSD adaptive profiling engine 410 will also determine whether to cache all or part of the FTL table in some embodiments. In other aspects, the SSD adaptive profiling engine 410 may determine how much of a partial FTL table should be cached and which LBA segments should have look-up addresses cached according to some embodiments).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Hasegawa and Bavishi with those of Kan. Kan teaches sending address information corresponding to partial hit information, which allows the system to be aware of redundant data storage and help the cache maintain a high hit ratio and avoid frequent data swapping between volatile and non-volatile memory (Kan paragraph [0064], The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND).

Regarding claim 15, Lee in view of Hasegawa in further view of Bavishi and further in view of Kan teaches The operation method of claim 13, further comprising: receiving a query request for read data attribute information, corresponding to the partial hit information, from the host; and transferring the read data attribute information to the host in response to the query request (Kan At 630, the adaptive profiling engine initiates a comparison of the distribution of LBA segment access counts. In one embodiment, the initial comparison is a distribution of the session data locality span of LBA addresses and their access counts. For example, the ongoing access counts for those LBA addresses loaded in the partial FTL table cache are statistically compared via a distribution of the access counts. A cache miss requires the SSD controller to also access the access counts for the full FTL table. The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND. The read data attribute information can be sent directly in response to an I/O or operation request, see Kan paragraph [0047], The SSD controller 440 may be linked along with SSD flash memory 406 to a host information handling system (not shown). SSD flash memory 406 may be comprised of a plurality of flash memory packages operatively coupled to SSD controller 440 via one or more channels according to an embodiment of the present disclosure. The information handling system SSD controller 440 may execute firmware code, in one example embodiment, to operate an SSD adaptive profiling engine 410 for tracking SSD I/O operations directed to various LBA segments of memory. Tracking the SSD I/O operation accesses assist in determining data locality of LBA segment usage. Further, cross reference with address indirection operations, the data locality spans may also track SSD flash memory physical locations used. The SSD adaptive profiling engine 410 may use this tracking of SSD I/O operations and data locality determination to establish optimized use of a RAM cache such as a DRAM 420 as described in embodiments herein. The SSD adaptive profiling engine 410 will also determine whether to cache all or part of the FTL table in some embodiments. In other aspects, the SSD adaptive profiling engine 410 may determine how much of a partial FTL table should be cached and which LBA segments should have look-up addresses cached according to some embodiments).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Hasegawa and Bavishi with those of Kan. Kan teaches sending address information corresponding to partial hit information, which allows the system to be aware of redundant data storage and help the cache maintain a high hit ratio and avoid frequent data swapping between volatile and non-volatile memory (Kan paragraph [0064], The remainder of the FTL table may be stored in non-volatile NAND memory. Access of the NAND memory is slower in response and, accordingly, less responsive for address indirection operations for the incoming I/O operations. Thus, adaptive profiling reviews the cache hits for the partial FTL table to determine if any LBA addresses in the partial FTL table are outliers with low levels of I/O access counts. The adaptive profiling engine determines the outlier LBA addresses in the partial FTL table for the purpose of removal or replacement. By profiling the accesses of the LBA segments whose look-up addresses are cached in the partial FTL table and determining replacement or removal, efficient use is made of the DRAM for the partial FTL table. The loaded partial FTL table in cache will maintain a high hit ratio and avoid swapping FTL pages in and out of NAND).

Regarding claim 16, Lee in view of Hasegawa in further view of Bavishi and further in view of Kan teaches The operation method of claim 15, wherein the read data attribute information includes a hit rate of the read data (Kan paragraph [0036], It has been determined that in many information handling systems, such as those operating Windows based operating systems, the data span, also referred to the data locality, utilized by the information handling system host may be a narrower window than the entirety of an SSD flash memory. In an example, it has been that data locality of a typical Windows.RTM. based information handling system is often confined to an 8 GB span. This data locality of the information handling system may often be limited to half or less of the SSD flash memory capacity. In a circumstance where the data locality is a narrower window of SSD flash memory capacity usage, a partially loaded FTL table may generate a sufficiently high hit rate to sustain SSD I/O operations with very little impact on data throughput performance of the SSD. Devoting the full capacity of the DRAM to storing a full FTL table during address indirection may be wasteful and unnecessary. Kan includes a hit rate value for determining the efficacy of in the turbo write buffer (Lee paragraph [0031], A memory system 110 may support turbo write such that the memory device 150 including the MLC memory block provides high access performance to a user. In some implementations, a memory system 110 can employ a turbo write scheme to increase the write speed of MLC memory blocks by using internal SLC buffering space. separated from the “normal” MLC memory space with MLC memory blocks to improve performance. In writing data, the system 110 first writes to the SLC buffering space at a high speed and subsequently transfers the written data in the SLC buffering space to the MLC memory space at a lower speed than the high speed during the idle time, thus freeing up the SLC buffering space for additional turbo write. In one example, upon receipt of a turbo write request from a host 102, a controller 130 may write data received from the host 102 into the SLC memory block of the memory device 150, and then write that data from the SLC memory block into the MLC memory block during an idle time of the memory device 150. In this way, the turbo write scheme enables the memory system 110 to improve performance while storing a large amount of data in the MLC memory block. A buffering area is used to store turbo write commands along with a user/host storage region containing permanent memory blocks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Hasegawa and Bavishi with those of Kan. Kan teaches sending hit rate data for the read data attribute information to the host. This information is vital as it provides the necessary information to determine whether or not the cached data is being accessed  It has been determined that in many information handling systems, such as those operating Windows based operating systems, the data span, also referred to the data locality, utilized by the information handling system host may be a narrower window than the entirety of an SSD flash memory. In an example, it has been that data locality of a typical Windows.RTM. based information handling system is often confined to an 8 GB span. This data locality of the information handling system may often be limited to half or less of the SSD flash memory capacity. In a circumstance where the data locality is a narrower window of SSD flash memory capacity usage, a partially loaded FTL table may generate a sufficiently high hit rate to sustain SSD I/O operations with very little impact on data throughput performance of the SSD. Devoting the full capacity of the DRAM to storing a full FTL table during address indirection may be wasteful and unnecessary. With a partially loaded FTL table, remaining DRAM capacity may be dedicated to other purposes for improvement of the SSD device responsiveness and throughput and reduce SSD command latencies. In an example, pre-fetching may be used from the SSD flash packages to the DRAM to provide faster responses to read requests from an OS. A pre-fetching or other algorithm for programming or reads from SSD may be implemented in the storage driver for caching data to accelerate the storage performance. This is discussed further in embodiments below).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136       
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136